MEMORANDUM **
Wayne T. Ziegler appeals pro se the district court’s judgment affirming the bankruptcy court’s denial of his second motion to reopen his 1986 bankruptcy case. We have jurisdiction under 28 U.S.C. § 158(d) and we affirm.
*618The bankruptcy court did not abuse its discretion when it denied Ziegler’s second motion to reopen his 1986 bankruptcy case because the claims he seeks to add to his asset list are without merit. All of Ziegler’s proposed claims are ones that he purposely failed to disclose on the schedule of assets he filed in connection with his 1986 Chapter 7 bankruptcy petition. We held in Ziegler’s previous appeal that he is estopped from “litigating causes of actions concealed from his creditors and the bankruptcy trustee.” Ziegler v. Bank of America, 99 Fed.Appx. 819, 820 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.